Citation Nr: 1825850	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active military duty in the U.S. Marine Corps from June 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his wife testified at an April 2017 Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the Veteran sought, and was granted, a 60-day abeyance period for the submission of additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. §§ 20.709, 20.1304 (2017).  In April 2017, the Veteran submitted additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his glaucoma is secondary to his service-connected diabetes mellitus.  He indicated that his private physician, Dr. S, told him that he developed glaucoma because of his diabetes mellitus.  See March 2013 claim and April 2017 hearing transcript. 

Initially, the Board notes that the Veteran reported receiving treatment for his glaucoma from Dr. S.  See April 2017 hearing transcript.  The claims file contains only one record from Dr. S, dated in February 2017 (and notes that the Veteran has a future appointment in May 2017).  On remand, the Veteran should be requested to provide a signed authorization form for release of all pertinent, outstanding private treatment records.  Thereafter, all available records should be obtained.

Also, the December 2013 rating decision and December 2014 statement of the case reference an April 2013 VA Examination/Disability Benefits Questionnaire.  While the Goldman Chart from this examination is included in the claims file, some pages of the examination report are not.  A complete copy of the examination report should be obtained for the record.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, although a VA medical opinion was obtained in April 2009 in conjunction with another claim, the opinion is inadequate for adjudication purposes.  Specifically, the examiner did not provide an opinion on aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448(1995).  Therefore, remand for another VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

In particular, request from the Veteran a release form for all treatment from Dr. S as noted in the claims file.  

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain all relevant VA medical records, particularly all pages of an April 2013 VA examination report.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records any records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Forward the Veteran's claims file to an appropriate VA examiner who must review the claims file (to include this remand) and provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, including its treatment, caused the Veteran's glaucoma or aggravated the glaucoma.

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448(1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.   

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the service connection claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

